DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This office action is in response to communication(s) filed on 6/30/22. 
There are a total of 14 claims pending in this application; of the previous 14 claims, claims 1, 10 and 14 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not +be negated by the manner in which the invention was made.


Claims 1, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. US 20080126665) in view of Tuck, Ill (US 20020152306).

As to claims 1 Burr teaches:

a control node; (Fig 1 element 104) 

an … Input/Output (IO) module coupled to the control node, the [[SS]]IO module (Fig 1 elements 132 a-b, 134 a-b, 124 a-c and 126 a-c and [0038] the examiner interprets the I/O cards 132 a-b and 134 a-b as the claimed I/O module), configured to: 

collect a first set of inputs from a coupled field device for a first duration; ([0026], [0038], [0072] the examiner interprets the collecting of data prior to and including the failure as the first duration)

monitor the collected first set of inputs for a fault condition; ([0026], [0038], [0072] the examiner interprets the field device failing as the fault condition)

on detection of the fault condition, collect a second set of inputs from the coupled field device for a second duration; ([0026], [0038], [0072] the examiner interprets the collecting of data after the time of the fault condition as the second duration)

identify an abnormal condition using the collected first set of inputs and the collected second set of inputs. ([0072], and [0103] “Sequence of events operations performed by, for example, the workstation 102 (FIG. 1A) (or any other processor system) can then be used to analyze what happened before, during, and/or after a particular state of operation (e.g., a failure mode) to determine what caused the particular state of operation to occur.” The examiner interprets the processor 704 as the processor where the analysis is done) Burr doesn’t explicitly teach that the I/O module is a Single Signal Input/output module. Tuck teaches:

a Single Signal Input/Output (SSIO) module coupled to the control node ([0028], [0032], invention can be used with nodes that support single input and/or output links). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burr and Tuck. The motivation would have been to increase market acceptance by using I/O modules that allow for single input/output links.

As to claim 4 Burr teaches:

wherein the SSIO module is configured to access network data stored at a centralized datastore hosted at the control node. (Fig 1 elements 133, 135 and [0029], [0038], [0048])

As to claim 5 Burr teaches:

herein the SSIO module is configured to access network data stored at the control node and/or at other network nodes. (Fig 1 elements 133, 135 and [0029], [0038], [0048])

As to claim 6 Burr teaches:

wherein the SSIO module is further configured to: generate, on detection of the fault condition, SoE and/or TDR/TDA reports using the first and second sets of inputs; ([0072])

identify the abnormal condition using the generated SoE and/or TDR/TDA reports; ([0072])

implement a counter measure based on the identified abnormal condition. ([0039], [0086] a display is changed when the field device has an error, issues an alarm etc.)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burr et al. US 20080126665) in view of Tuck, Ill (US 20020152306) and further in view of Bibelhausen et al. (US 20030212530).

As to claim 2 Burr and Tuck teach all of the limitations of claim 1 as above. Burr further teaches:

wherein the SSIO module is further installed on … a field device coupler (Fig 1 elements 120 and 140) Burr and Tuck don’t explicitly teach: “wherein the SSIO module is further installed on a modular, mounting structure at a backbone Bibelhausen teaches:

wherein the SSIO module is further installed on a modular, mounting structure at a backbone and a field device coupler ([0005], Modules such as monitoring modules and relay modules may be linked to one another via the backplane (backbone) to exchange data) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burr, Tuck and Bibelhausen. The further motivation would have been to adopt well-known backplane (backbone) modular design for ease of design and field servicing.

As to claim 3 Bibelhausen teaches:

wherein the mounting structure is a DIN rail mounted baseplate or a DIN rail. ([0040])

Claims 10-17 are the method and non-transitory computer readable medium equivalents of claims 1 and 4-6 and are rejected using the same reasoning.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 7-8) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “collect a first set of inputs from a coupled field device for a first duration” because the cited data is not disclosed as being used to detect the failure of the I/O card 132a; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant is arguing something that is not claimed. Claim 1 states in part “monitor data included in the collected first set of inputs to detect a fault condition”. The claim does not specify that the fault condition is associated with the I/O card but because the data that is collected is from a field device the fault detected must also be from the field device as the claims are currently written. Cited paragraph 72 does teach collecting field device data and using the field device data collected “to analyze what happened before, during, and/or after a particular state of operation (e.g., a failure mode) to determine what caused the particular state of operation to occur.” Therefore, the examiner maintains that the Burr reference teaches collecting the claimed first set of inputs from a field device for a first duration. The examiner would like to note that cited paragraphs 26 and 72 teach receiving and analyzing diagnostic information such as open loops.
In response to applicant’s arguments (on page 8) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “on detection of the fault condition, collect a second set of inputs from the coupled field device for a second duration”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Cited paragraphs 26, 38 and 72 of the Burr reference teach continual collecting of data from the field devices. As noted above the examiner has interpreted the collecting of data after the detection of the fault condition to be the claimed second duration.
In response to applicant’s arguments (on page 8) with regard to the independent claim(s) 1 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature - a workstation 102 analyzes what happened before, during and after a failure mode and not an I/O module; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Cited 72 of the Burr reference teaches any processor may do the analysis and as noted above the examiner interprets the processor 704, of the I/O card 132a, as the processor that does the analysis. Therefore, the Burr reference does teach the I/O module as performing the required analysis.
	Applicant’s argument on page 8 that the Burr reference does not specify “what is a failure mode” is moot since identifying “what is a failure mode” is not included in claim 1.
Applicant ‘s arguments (on page 9) regarding claim 1 with respect to paragraphs 99 and 107 of Burr are non-responsive since the examiner didn’t cite this paragraphs to teach “collect a second set of inputs”. As noted above the examiner cited paragraphs 26, 38 and 72 of Burr to teach the collecting of a second set of inputs after the time of the fault condition as the collecting a second set of inputs for a second duration.

	Applicant’s arguments that independent claims 10 and 14 are allowable for similar reasons as claim 1 are moot since claim 1 stands rejected.
	Applicant’s arguments that the dependent claims are allowable because the independent claims from which they depend are allowable are moot since claim the independent claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD MODO/
Examiner, Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181